TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2014



                                     NO. 03-13-00057-CV


                  Kristen Kocurek, M.D., and Texas MedClinic, Appellants

                                                  v.

                                  Anthony D. Colby, Appellee




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on January 7, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for a determination of attorneys’ fees and for entry of a final order

dismissing appellee’s claims against appellants. The appellee shall pay all costs relating to this

appeal, both in this Court and the court below.